Exhibit 10.1


[EMPL_NAME]
Employee ID: [EMPLID]
Grant Number: [GRANT_ID]




APPLIED MATERIALS, INC.
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an award of Restricted Stock Units under the Company’s Employee
Stock Incentive Plan (the “Plan”). The date of this Restricted Stock Unit
Agreement (the “Agreement”) is [GRANT_DT] (the “Grant Date”). Subject to the
provisions of the Terms and Conditions of Restricted Stock Unit Agreement (the
“Terms and Conditions”), which constitute part of this Agreement, and of the
Plan, the principal features of this Award are as follows:
Number of Restricted Stock Units:    [MAX_SHARES]


Vesting of Restricted Stock Units:
Please refer to the UBS One Source website for the vesting schedule related to
this grant of Restricted Stock Units (click on the specific grant under the tab
labeled “Grants/Awards/Units.”).*

* Except as otherwise provided in the Terms and Conditions of this Agreement,
the Employee will not vest in the Restricted Stock Units unless he or she is
employed by the Company or one of its Affiliates through the applicable vesting
date.
IMPORTANT:


Your electronic or written signature below indicates your agreement and
understanding that this Award is subject to all of the terms and conditions
contained in the Terms and Conditions to this Agreement and the Plan. For
example, important additional information on vesting and forfeiture of this
Award is contained in paragraphs 3 through 5 and paragraph 7 of the Terms and
Conditions, and in Section 4.5 and 13.10 of the Plan. PLEASE BE SURE TO READ ALL
OF THE TERMS AND CONDITIONS OF THIS GRANT. CLICK HERE TO READ THE TERMS AND
CONDITIONS.
By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”
Be sure to retain a copy of your returned electronically signed Agreement. You
may obtain a paper copy at any time and at the Company’s expense by requesting
one from Stock Programs (see paragraph 12 of the Terms and Conditions). If you
prefer not to electronically sign this Agreement, you may accept this Agreement
by signing a paper copy of the Agreement and delivering it to Stock Programs.


Effective as of May 25, 2018

--------------------------------------------------------------------------------




For Employees who are People’s Republic of China (PRC) Nationals on the Grant
Date: In the event that you are or become employed by an Affiliate of the
Company located in the PRC, you will be subject to the PRC State Administration
of Foreign Exchange (“SAFE”) regulations concerning the conversion and transfer
of funds. As an employee of a Company Affiliate located in the PRC, you must
enter into a separate agreement with the Company and the designated broker for
the Plan, referred to as a Letter of Authorization, which includes, but is not
limited to, the following provisions:
•Your participation in the Plan and this Award are subject to the rules and
regulations set forth by SAFE;
•All cash proceeds related to the grant, vesting, and exercise of any Award
granted to you by the Company and from the sale of Shares received by you under
any Award granted to you by the Company must be transferred to you through a
SAFE- approved foreign exchange bank account (“SAFE Account”) established by the
Company;
•The Shares received under the Award will be deposited into an account set up
for you with the designated broker for the Plan and may not be transferred from
that account to any other bank, brokerage, or share-holding account.
•Within 30 days of your Termination of Service, all of the Shares held in your
account with the designated broker must be sold either by you or by the
designated broker and the proceeds from the sale of those Shares will be
transferred to you through the SAFE Account.
If you do not provide a signed copy of the Letter of Authorization to the
Company at the time that you become employed by an Affiliate of the Company
located in the PRC, this Award shall become null and void without any liability
to the Company and/or your employer and shall lapse with immediate effect.
For Employees employed in the United Kingdom (U.K.) on the Grant Date: The grant
of your Award is subject to the execution of a joint election between the
Company and you (the “Election”) under which you agree to pay all National
Insurance contributions (NICs) that may become due in connection with the grant
or vesting of the Award. The NICs include the “primary” NIC payable by an
employee as well as the “secondary” NIC payable by the employer in the absence
of any election (referred to as the Secondary Class 1 NIC). By accepting the
Award, to the extent allowable by Applicable Law, you hereby consent and agree
to satisfy any liability the Company and/or your employer realizes with respect
to Secondary Class 1 NIC payments required to be paid by the Company and/or your
employer in connection with the grant or vesting of the Award.





--------------------------------------------------------------------------------




In addition, by accepting the Award, you hereby authorize the Company or your
employer to withhold any such Secondary Class 1 NICs from the sale of a
sufficient number of Shares upon vesting of the Award. In addition, and to the
maximum extent permitted by law, the Company (or the employing Affiliate) has
the right to retain without notice from salary or other amounts payable to you
to satisfy such Secondary Class 1 NICs. The Company, in its discretion, may
require you, and you hereby agree, to make payment on demand for such
contributions by cash or check to the designated broker for the Plan, the
Company or your employer, and such contributions will be remitted to the HMR&C.
If additional consents and/or elections are required to accomplish the
foregoing, you agree to provide them promptly upon request. If you do not enter
an Election prior to the first vesting date or if the Election is revoked at any
time by you or the HMR&C, the Award shall become null and void without any
liability to the Company and/or your employer and shall lapse with immediate
effect.





--------------------------------------------------------------------------------





TERMS AND CONDITIONS OF
RESTRICTED STOCK UNIT AGREEMENT

1.    Grant. Applied Materials, Inc. (the “Company”) hereby grants to the
Employee the number of Restricted Stock Units set forth on the first page of the
Notice of Grant of this Agreement, subject to all the terms and conditions in
this Agreement and the Plan. When Shares are delivered to the Employee as
payment for the Restricted Stock Units, the par value of each Share will be
deemed paid by the Employee by past services rendered by him or her to the
Company, Payment of Shares shall be subject to the applicable tax withholdings.
Unless otherwise defined herein, capitalized terms used herein will have the
meanings ascribed to them in the Plan.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal
to the Fair Market Value of a Share on the Grant Date. Unless and until the
Restricted Stock Units have vested in the manner set forth in paragraphs 3
through 5, or paragraph 11, or Sections 4.5 or 13.10 of the Plan, the Employee
will have no right to payment of such Restricted Stock Units. Prior to actual
payment of any vested Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation of the Company. Payment of any vested
Restricted Stock Units will be made in whole Shares only, provided, however,
that if the Company determines that it is necessary or advisable, the Shares
subject to this Restricted Stock Units award shall be sold immediately upon
settlement of the Restricted Stock Units award, and the Employee shall receive
the proceeds from the sale, less any applicable fees and taxes or other required
withholding.
3.    Vesting Schedule/Period of Restriction. Except as provided in paragraphs
4, 5 and 11 of this Agreement, and Sections 4.5 and 13.10 of the Plan, and
subject to paragraph 7, the Restricted Stock Units awarded by this Agreement
will vest in accordance with the vesting provisions set forth on the UBS One
Source website (click on the specific grant under the tab labeled
“Grants/Awards/Units”). Restricted Stock Units will not vest in the Employee in
accordance with any of the provisions of this Agreement unless the Employee will
have been continuously employed by the Company or by one of its Affiliates from
the Grant Date up to and including the scheduled vesting date of the Restricted
Stock Units.
4.    Modifications to Vesting Schedule.
(a)    Vesting upon Personal Leave of Absence. In the event that the Employee
takes a personal leave of absence (“PLOA”), the Restricted Stock Units awarded
by this Agreement that are scheduled to vest will be modified as follows:
(i)    if the duration of the Employee’s PLOA is six (6) months or fewer, the
vesting schedule set forth on the UBS One Source website (click on the specific
grant under the tab labeled “Grants/Awards/Units”) will not be affected by the
Employee’s PLOA.





--------------------------------------------------------------------------------




(ii)    if the duration of the Employee’s PLOA is greater than six (6) months
but not more than twelve (12) months, the scheduled vesting of any Restricted
Stock Units awarded by this Agreement that are not then vested will be deferred
for a period of time equal to the duration of the Employee’s PLOA, minus six (6)
months.
(iii)    if the duration of the Employee’s PLOA is greater than twelve (12)
months, any Restricted Stock Units awarded by this Agreement that are not then
vested will immediately terminate.
(iv)    Example 1. Employee’s Restricted Stock Units are scheduled to vest on
January 1, 2019. On May 1, 2018, Employee begins a six-month PLOA. The vesting
schedule of Employee’s Restricted Stock Units remains unchanged and will still
be scheduled to vest on January 1, 2018.
(v)    Example 2. Employee’s Restricted Stock Units are scheduled to vest on
January 1, 2019. On May 1, 2018, Employee begins a nine-month PLOA. Employee’s
Restricted Stock Units awarded by this Agreement that are scheduled to vest
after November 2, 2018 will be modified (this is the date on which the
Employee’s PLOA exceeds six (6) months). Employee’s Restricted Stock Units now
will be scheduled to vest on April 1, 2019 (three (3) months after the
originally scheduled date).
(vi)    Example 3. Employee’s Restricted Stock Units are scheduled to vest on
January 1, 2019. On May 1, 2018, Employee begins a 13-month PLOA. Employee’s
Restricted Stock Units will terminate on May 2, 2019.
In general, a “personal leave of absence” does not include any legally required
leave of absence. The duration of the Employee’s PLOA will be determined over a
rolling twelve (12) month measurement period. Restricted Stock Units awarded
under this Agreement that are scheduled to vest during the first six (6) months
of the Employee’s PLOA will continue to vest as scheduled. However, Restricted
Stock Units awarded by this Agreement that are scheduled to vest after the first
six (6) months of the Employee’s PLOA will be deferred or terminated depending
on the length of the Employee’s PLOA. The vesting schedule for the Restricted
Stock Units awarded under this Agreement will be modified as soon as the
duration of the Employee’s PLOA exceeds six (6) months.
(b)    Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, one hundred percent (100%) of the Restricted
Stock Units awarded under this Agreement will vest on the date of the Employee’s
death. In the event that any Applicable Law limits the Company’s ability to
accelerate the vesting of this award of Restricted Stock Units, this paragraph
4(b) will be limited to the extent required to comply with applicable law. If
the Employee is subject to Hong Kong’s ORSO provisions, this paragraph 4(b) will
not apply to this award of Restricted Stock Units.
(c)    Change of Control. In the event of a Change of Control, the Restricted
Stock Units awarded under this Agreement will be treated in accordance with
Section 4.5 of the Plan. In addition, in the event Employee experiences a
qualifying Termination of Service within 12 months following a Change of
Control, the vesting of the Restricted Stock Units awarded under this Agreement
may be accelerated to the extent provided under Section 13.10 of the Plan.





--------------------------------------------------------------------------------




5.    Committee Discretion. The Committee, in its discretion, may at any time
accelerate the vesting of all or a portion of any unvested Restricted Stock
Units, subject to the terms of the Plan. If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Committee. Subject to the provisions of this paragraph 5, if the Committee, in
its discretion, accelerates the vesting of all or a portion of any unvested
Restricted Stock Units, the payment of such accelerated Restricted Stock Units
shall be made as soon as practicable upon or following the accelerated vesting
date, but in no event later than 60 days following the vesting date of such
accelerated Restricted Stock Units. If the Employee is subject to Hong Kong’s
ORSO provisions, the Committee may not accelerate the vesting of any unvested
Restricted Stock Units as a result of the Hong Kong Employee’s Termination of
Service.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of all or a portion of any unvested Restricted Stock Units is
accelerated in connection with the Employee’s Termination of Service (provided
that such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if
both (a) the Employee is a “specified employee” within the meaning of Section
409A at the time of such Termination of Service, and (b) the payment of such
accelerated Restricted Stock Units would result in the imposition of additional
tax under Section 409A if paid to the Employee within the six (6) month period
following the Employee’s Termination of Service, then the payment of such
accelerated Restricted Stock Units will not be made until the date that is six
(6) months and one (1) day following the date of the Employee’s Termination of
Service, unless the Employee dies following his or her Termination of Service,
in which case, the Restricted Stock Units will be paid in Shares to the
Employee’s estate as soon as practicable following his or her death. It is the
intent of this Agreement to be exempt from or comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or comply. For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any proposed, temporary or final Treasury Regulations and Internal Revenue
Service guidance thereunder, as each may be amended from time to time.
6.    Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 3 or 4 of this Agreement or Sections 4.5 or 13.10 of the Plan
(subject in each case to withholding under paragraph 8) will be paid to the
Employee (or in the event of the Employee’s death, to his or her estate) as soon
as practicable, but in all cases within 60 days, following the vesting date of
such Restricted Stock Units. Any Restricted Stock Units that vest in accordance
with paragraph 5 or 11 (subject to withholding under paragraph 8) will be paid
to the Employee (or in the event of the Employee’s death, to his or her estate)
in accordance with the provisions of such paragraph. For each Restricted Stock
Unit that vests, the Employee will receive one Share, subject to withholding
under paragraph 8.





--------------------------------------------------------------------------------




7.    Forfeiture. Notwithstanding any contrary provision of this Agreement and
except in the event of Employee’s death (see Paragraph 4(b)), any Restricted
Stock Units that have not vested pursuant to paragraphs 3 through 5 or paragraph
11 of this Agreement or Sections 4.5 or 13.10 of the Plan at the time of the
Employee’s Termination of Service for any or no reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company. [To be included for Awards subject to performance-based vesting:
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Board, in its sole discretion, may require the Employee to forfeit, return or
reimburse the Company all or a portion of the Restricted Stock Units subject to
this Award in accordance with paragraph 16 of the Agreement.]
8.    Withholding of Taxes. When Shares are issued as payment for vested
Restricted Stock Units or, in the discretion of the Company, at such earlier
time as the Tax Obligations (defined below) are due, the Company (or the
employing Affiliate) will withhold a portion of the Shares that has an aggregate
market value sufficient to pay all taxes and social insurance liability and
other requirements in connection with the Shares, including, without limitation,
(a) all federal, state and local income, employment and any other applicable
taxes that are required to be withheld by the Company or the employing
Affiliate, (b) the Employee’s and, to the extent required by the Company (or the
employing Affiliate), the Company’s (or the employing Affiliate’s) fringe
benefit tax liability, if any, associated with the grant, vesting, or sale of
the Restricted Stock Units awarded and the Shares issued thereunder, and (c) all
other taxes or social insurance liabilities with respect to which the Employee
has agreed to bear responsibility (collectively, the “Tax Obligations”). The
number of Shares withheld pursuant to the prior sentence will be rounded up to
the nearest whole Share, with no refund provided in the U.S. for any value of
the Shares withheld in excess of the Tax Obligations as a result of such
rounding. Notwithstanding the foregoing, the Company, in its sole discretion,
may require the Employee to make alternate arrangements satisfactory to the
Company for such Tax Obligations in advance of the arising of any Tax
Obligations.
Notwithstanding any contrary provision of this Agreement, no Shares will be
issued unless and until satisfactory arrangements (as determined by the Company)
have been made by the Employee with respect to the payment of any Tax
Obligations that the Company determines must be withheld or collected with
respect to such Shares. In addition and to the maximum extent permitted by law,
the Company (or the employing Affiliate) has the right to retain without notice
from salary or other amounts payable to the Employee, cash having a sufficient
value to satisfy any Tax Obligations that the Company determines cannot be
satisfied through the withholding of otherwise deliverable Shares or that are
due prior to the issuance of Shares under the Restricted Stock Units award. All
Tax Obligations related to the Restricted Stock Units award and any Shares
delivered in payment thereof are the sole responsibility of the Employee.
Further, Employee shall be bound by any additional withholding requirements
included in the Notice of Grant of this Agreement.





--------------------------------------------------------------------------------




9.    Rights as Stockholder. Neither the Employee nor any person claiming under
or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee (including through
electronic delivery to a brokerage account). Notwithstanding any contrary
provision of this Agreement, any quarterly or other regular, periodic dividends
or distributions (as determined by the Company) paid on Shares will affect
neither unvested Restricted Stock Units nor Restricted Stock Units that are
vested but unpaid, and no such dividends or other distributions will be paid on
unvested Restricted Stock Units or Restricted Stock Units that are vested but
unpaid. After such issuance, recordation and delivery, the Employee will have
all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
10.    No Effect on Employment. Subject to any authorized, written employment
contract with the Employee, the terms of the Employee’s employment will be
determined from time to time by the Company, or the Affiliate employing the
Employee, as the case may be, and the Company, or the Affiliate employing the
Employee, as the case may be, will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Employee at
any time for any reason whatsoever, with or without good cause. The transactions
contemplated hereunder and the vesting schedule set forth on the UBS One Source
website (click on the specific grant under the tab labeled
“Grants/Awards/Units”) do not constitute an express or implied promise of
continued employment for any period of time. A leave of absence or an
interruption in service (including an interruption during military service)
authorized or acknowledged by the Company or the Affiliate employing the
Employee, as the case may be, will not be deemed a Termination of Service for
the purposes of this Agreement.
11.    Changes in Restricted Stock Units. If as a result of a stock or
extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Restricted Stock Units will be
increased, reduced or otherwise affected, and by virtue of any such event, the
Employee will, as the owner of unvested Restricted Stock Units (the “Prior
Restricted Stock Units”), be entitled to new or additional or different shares
of stock, cash or other securities or property (other than rights or warrants to
purchase securities), such new or additional or different shares, cash or
securities or property will thereupon be considered to be unvested Restricted
Stock Units and will be subject to all of the conditions and restrictions that
were applicable to the Prior Restricted Stock Units pursuant to this Agreement
and the Plan. If the Employee receives rights or warrants with respect to any
Prior Restricted Stock Units, such rights or warrants may be held or exercised
by the Employee, provided that until such exercise, any such rights or warrants,
and after such exercise, any shares or other securities acquired by the exercise
of such rights or warrants, will be considered to be unvested Restricted Stock
Units and will be subject to all of the conditions and restrictions that were
applicable to the Prior Restricted Stock Units pursuant to the Plan and this
Agreement. The Committee, in its sole discretion, at any time may (subject to
paragraph 5) accelerate the vesting of all or a portion of such new or
additional shares of stock, cash or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or





--------------------------------------------------------------------------------




warrants; provided, however, that the payment of such accelerated new or
additional awards will be made in accordance with the provisions of paragraph 5.
12.    Address for Notices. Any notice to be given to the Company under this
Agreement shall be addressed to the Company, in care of Stock Programs, at
Applied Materials, Inc., 3225 Oakmead Village Drive, M/S 1213, P.O. Box 58039,
Santa Clara, CA 95054, U.S.A., or at such other address as the Company may
hereafter designate in writing.
13.    Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Restricted Stock Units and the rights and privileges
conferred hereby shall not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Restricted Stock Units. Upon
any attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.
14.    Restrictions on Sale of Securities. The Employee’s sale of the Shares
issued as payment for vested Restricted Stock Units under this Agreement will be
subject to any market blackout period that may be imposed by the Company and
must comply with the Company’s insider trading policies, and all applicable
securities and other laws.
15.    Binding Agreement. Subject to the limitation on the transferability of
this Restricted Stock Units award contained herein, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
16.    [To be included for Awards subject to performance-based vesting: Clawback
in Connection with a Material Negative Financial Restatement. Pursuant to the
Company’s clawback policy, the Board, in its sole discretion, may require the
Employee to forfeit, return or reimburse the Company all or a portion of his or
her Restricted Stock Units subject to this Award if: (i) the Employee is or was
a Section 16 Person during the performance period applicable to the
performance-based vesting of the Restricted Stock Units, and (ii) the Employee
deliberately engaged in “Intentional Misconduct” (as defined below) that was
determined by the Board, in its sole discretion, to be the primary cause of a
material negative restatement of a Company financial statement that was filed
with the U.S. Securities and Exchange Commission and such financial statement,
as originally filed, is one of the Company’s three (3) most recently-filed
annual financial statements. The portion of this Award, if any, that the
Employee may be required to forfeit, return or reimburse will be determined by
the Board, in its sole discretion, but will be no more than the “Clawback
Maximum” (as defined below).
For purposes of this Agreement, “Clawback Maximum” means the portion of the
Award that was in excess of the Shares that the Employee would have received
under this Award had the Company’s financial results been calculated under the
restated financial statements.
To the extent Tax Obligations on such Restricted Stock Units were paid or due,
such forfeiture, return or reimbursement shall be limited to the after-tax
portion of the Clawback Maximum.





--------------------------------------------------------------------------------




For purposes of this Agreement, “Intentional Misconduct” means the Employee’s
deliberate engagement in any one or more of the following: (a) fraud,
misappropriation, embezzlement or any other act or acts of similar gravity
resulting or intended to result directly or indirectly in substantial personal
enrichment to the Employee at the expense of the Company; (b) a material
violation of a federal, state or local law or regulation applicable to the
Company’s business that has a significant negative effect on the Company’s
financial results; or (c) a material breach of the Employee’s fiduciary duty
owed to the Company that has a significant negative effect on the Company’s
financial results; provided, however, that the Employee’s exercise of judgment
or actions (or abstention from action), and/or decision-making will not
constitute Intentional Misconduct if such judgment, action (or abstention from
action) and/or decision is, in the good faith determination of the Board,
reasonable based on the facts and circumstances known to the Employee at the
time of such judgment, action (or abstention from action) and/or decision; and
such judgment, action (or abstention from action) and/or decision is in an area
or situation in which (i) discretion must be exercised by the Employee or
(ii) differing views or opinions may apply.]
17.    Additional Conditions to Issuance of Certificates for Shares. The Company
will not be required to issue any certificate or certificates (which may be in
book entry form) for Shares payable under this Agreement prior to fulfillment of
all of the following conditions: (a) the admission of such Shares to listing on
all stock exchanges on which such class of stock is then listed; (b) the
completion of any registration or other qualification of such Shares under any
U.S. state or federal law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Committee, in its sole discretion, will have determined to be necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Committee, in its sole
discretion, will have determined to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the vesting date of the Restricted
Stock Units, as the Committee may establish from time to time, for reasons of
administrative convenience.
18.    Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
19.    Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.
20.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.





--------------------------------------------------------------------------------




21.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
22.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.
23.    Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
24.    Labor Law. By accepting this Restricted Stock Units award, the Employee
acknowledges that: (a) the grant of these Restricted Stock Units is a one-time
benefit which does not create any contractual or other right of the Employee to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units; (b) all determinations with respect to any future
grants, including, but not limited to, when the Restricted Stock Units will be
granted, the number of Restricted Stock Units subject to each award and when the
Restricted Stock Units will vest, shall be at the sole discretion of the
Company; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of these Restricted Stock Units is an extraordinary item of compensation
that is outside the scope of the Employee’s employment contract, if any; (e)
these Restricted Stock Units are not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of these Restricted Stock Units
shall cease upon Termination of Service for any reason, except as may otherwise
be explicitly provided in the Plan or this Agreement; (g) the future value of
the underlying Shares is unknown and cannot be predicted with certainty; (h)
these Restricted Stock Units have been granted to the Employee in the Employee’s
status as an employee of the Company or its Affiliates; and (i) there shall be
no additional obligations for any Affiliate employing the Employee as a result
of these Restricted Stock Units.





--------------------------------------------------------------------------------




25.    Information on the Collection, Processing and Use of Employee Data. In
administering this Restricted Stock Units award, the Company will collect, use
and transfer the Employee personal data as described in this paragraph. The
Employee understands that the Company and its Affiliates hold certain personal
information about him or her, including his or her name, home address and
telephone number, date of birth, social security or identity number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all awards of Restricted Stock Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in his or her favor, for the purpose of managing and administering
the Plan (“Data”).
The Employee further understands that the Company and/or its Affiliates will
transfer Data among themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia.
The aforementioned Data will be collected, processed and used during and after
the employment relationship. Data is not retained for longer than necessary to
meet its intended purpose or for longer than required by applicable law.
The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party with whom the
Employee may elect to deposit any Shares of stock acquired from this award of
Restricted Stock Units, as may be required for the administration of the Plan
and/or the subsequent holding of Shares of stock on his or her behalf. Subject
to limitations set out in applicable law, the Employee has certain rights in
respect of his or her Data, such as a right to access, correction, restriction,
erasure, opposition and portability. Requests to exercise those rights can be
made to the Human Resources department and/or the Stock Programs Administrator
for the Company and/or its applicable Affiliates. The Employee understands,
however, that refusing or opposing the collection and use of the Data may affect
the Employee's ability to participate in the Plan. For more information on the
consequences of the Employee's opposition to the collection or use of the Data,
the Employee understands that he or she may contact the Employee's local Human
Resources representative.
26.    Notice of Governing Law. This award of Restricted Stock Units will be
governed by, and construed in accordance with, the laws of the State of
California, in the U.S.A., without regard to principles of conflict of laws.
oOo











